Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 1 of 6

EXhibit B

 

Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 2 of 6

AMENDED AND RESTATED
SHARED APPRECIATION LOAN

THIS IS AN AMENDMENT AND RESTATEMENT OF THAT CERTAIN SHARED
APPRECIATION LOAN NOTE DATED MAY l7, 2007 (THE “OR]GINAL NOTE”). THE
LENDER’S INTEREST ON THE LOAN lNCLUDES 89% OF THE NET APPREClATED
VALUE OF THE PROPERTY SECURTNG THIS NOTE WHlCH IS DUE AND OWING
LENDER UPON THE OCCURRENCE OF ANY ONE OF CERTAIN EVENTS DESCRIBED
lN TH]S NOTE, INCLUDING THE SALE OR TRANSFER OF THE PROPERTY SECURING
THIS NO'I`E. FOR FURTHER lNFORMATION, READ THE NO'I`ICE ENTITLED
“lMPORTANT INFORMATION ABOUT MEDTRONIC, lNC. SHARED APPREClATlON
LOAN."

§250,000.00 Santa Rosaz CA
(Principal Amount) Baltimore, M])
(City/State)

Segtembcr 26, 2011
(Date)

FOR VALUE RECEIVED, David P. Ruschke (“Borrower”), promises to pay to MEDTRONIC,
INC. (“Lender"), or to its order, the principal sum of Two Hundred Fifty Thousand Dollars and
00/ 100 ($250,000,00), plus contingent interest (“Contingent Interest”) as provided in this
Amended and Restated Shared Appreciation Note (“Note"). No interest other than Contingent
lnterest shall be payable on this Note; provided, however, that in the event principal and
Contingent interest hereunder are not paid by Borrower to Lender within thirty (30) days of the
date the same become due, then the sum of the outstanding principal and Contingent lnterest
shall, until paid in full, bear interest at the rate of Eight Percent (8%) per annum or, if a greater
amount is permitted under applicable law, at the highest rate permitted by law to be charged by
Lender. Except as provided above, and subject to the provisions of paragraphs l, 2 and 3 hereof
regarding the payment of principal and Contingent Interest, no payments shall be due hereunder
until May l7, 2017 (“Maturity"), at which time the entire principal balance of this Note plus
Contingent [nterest shall be due and payable All payments required to be made by Borrower
hereunder shall be payable in lawful money of the United States of America at 710 Medtronic
Parkway NE, Minneapolis, Minnesota 55432-5604, or such other place as Lender shall designate
This Note replaces and supersedes the Original Note.

1. _ The indebtedness evidenced by this Note is secured by a Deed of Trust (the “Deed of
Trust”) from Borrower, as trustor to First American Title Company, as trustee, in favor of Lender,
as beneficiary, covering certain real property located in Baltimore County, Maryland, as more
particularly described in the Deed of Trust (the “Propelty”), dated September 26, 2011. All
covenants, conditions and agreements contained in the Deed of Trust are hereby made a part of
this Note to the same extent and with the same force and effect as if they were fully set forth
herein. The Deed of Trust provides, in part, that if Borrower shall at any time sell, contract to
sell, lease with option to purchase, convey, alienate, transfer or otherwise dispose of all or any
portion of the Property or any interest therein, whether voluntarily or involuntarily, by operation
of law or otherwise, except only for any encumbrance of the Property subordinate to the Deed of
Trust (hereinaiter referred to as a “Transt`er" of the Property), bender shall have the right to
declare the entire principal amount of this Note then outstanding, plus Contingent interest and all
other sums or payments required under this Note and the Deed of Trust, to be due and payable

Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 3 of 6

immediately, and notwithstanding the stated Maturity of this Note, the principal amount thereof,
plus Contingent lnterest and all other sums or payments required under this Note and the Deed of
Trust shall immediately become due and payable. Borrower will be deemed to waive any notice
requirement otherwise required regarding demand of the Note by any of the Borrowcr’s
aforementioned actions. Notwithstanding the foregoing, the Deed of Trust provides that Lender
may accelerate the loan upon a foreclosure under any encumbrance of the Property regardless of
whether such encumbrance is superior or subordinate to the Deed of Trust. Nothing in the
foregoing language shall limit Medtronic, Inc. from transferring, assigning, or otherwise
disposing of its interest in the Deed of Trust. ln the event that there is any actual conflict between
the express terms of this Note and the express terms of the Deed of Trust, the terms of this Note
shall prevail.

2. Borrower and Lender agree that they shall initiate the appraisal process for the Property
described in Section 3(b) below upon the occurrence of any Adjustrnent Event as hereinafter
defined or any other event described in the first sentence of Section 3 below. An Ad_justment
Event shall be deemed to take place upon the first to occur of:

(a) The date on which Employee transfers part or all of his or her interest in the
Property, or his or her interest is transferred by operation of law or otherwise;

(b) The date on which Employee’s employment relationship with the Lender has
been terminated for any reason, whether voluntarily or involuntarily; or

(c) One year from the date on which Lender notifies Borrower in writing that as a
result of Employee’s disability Lender desired to call all outstanding principal, Contingent
lnterest and other sums owing under the Note and the Deed of Trust immediately due and
payabie. A long~term disability will be deemed to have occurred a_fle_[ the disability prevents the
Employee from working on a regular and continuous basis for Lender for a period of at least 6
months.

3. At the earliest of the date of: (i) an Adjustment Event, (ii) Maturity, (iii) any acceleration
of the Maturity date of` this Note, or (iv) prepayment of the indebtedness evidenced by this Note
in full (collectively called “Payment Due Date”), Borrower shall pay to Lender, as Contingent
lnterest, an amount equal to 89% cf the amount, if any, by which the Appreeiated Value (as
hereinafter defined) of the Property at such earliest date exceeds the Borrower’s Cost (as
hereinafter defined).

(a) The “Borrower‘s Cost” is the sum of, without duplication: (i) $280,000 (the
current fair market value ofthe Property as established by an appraisal dated September 19, 201 l
prepared by Robinson Appraisal Group, L.L.C.), and (ii) the value of Capital Appreciation as a
result of Capital lmprovements made by Borrower to the real property commonly known as l412
Bolton Street in Baltimore, Maryland, as more fully described in the Deed of Trust (the
“Property"). As used herein, the tenn Capital lmprovements are deemed Capital improvements
under standard accounting practices

(b) “Appreciated Valuc" is the greater of the Fair Market Value of the Property
determined as set forth in this Secticn 3(b) or the total consideration received by Borrower for
any Transfer of the Property on account of which Contingent lnterest is payable. The Fair Market
Value of the Property shall be determined by Borrower and Lender as follows:

Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 4 of 6

(i) Within sixty (60) days of the applicable date set forth in the first sentence of
Section 3 above, Borrower and Lender shall each appoint one appraiser who is qualified as a
Senior Residential Appraiser of the Society of Real Estate Appraisers. lf Borrower fails to submit
the name of an appraiser to Lender within such sixty (60) day period, then Lender may select one
appraiser and the appraisal for the Property submitted to Lender by such appraiser shall be the
Fair Market Value of the Property. If, however, the higher of the two appraisals exceeds the
lower appraisal by greater than five percent (5%), the two appraisers shall appoint a third
appraiser to appraise the Property. The third appraisal shall be averaged with the previous two
appraisals, and the average of the three appraisals shall be deemed the Fair Market Value of the
Property. The cost of the appraisals shall be borne by the Lender.

(ii) lf the Property has been damaged (other than normal wear and tear) and
the damage has not been fully repaired, the determination of Fair Market Value of the Property
shall be based on the condition of the Property as though the Property had been fully repaired.

(iii) Borrower will give the appraisers prompt and reasonable access to the
Property. Notwithstanding anything to the contrary herein, an appraisal shall be valid for six
months only, and thereafter, if the Fair Market Value of the Property must be determined in order
to comply with the terms of this Note, the Property shall be appraised again as described above.

(c) In the event of the occurrence of an Adjustment Event pursuant to which
Borrower remits to Lender a payment of Contingent lnterest, Contingent lnterest shall continue to
accrue on the outstanding principal balance of the Note until Maturity. At Maturity, Borrower
shall receive a credit against the total Contingent interest due under this Note equal to any
Contingent lnterest actually previously paid by Borrower to Lender as a result of the Adjustrnent
Event.

4. Borrower and Lender acknowledge that in the event the “Appreciated Value” of the
Property calculated pursuant to Section 3(b) above does not exceed the “Borrower’s Cost,” as
defined therein, no Contingent lnterest shall be due Lender and Lender shall not be required to
compensate Borrower in any manner as a result of any decrease in the value of the Property or
any other failure of the Appreciated Value to exceed the Borrower’s Cost.

5. Lender may procure and maintain a policy of credit life insurance on the life of Borrower
(the “Policy”), in the amount of the outstanding principal of the Note, and Lender shall be
responsible for payment of the premiums due from time to time on the Policy. ln the event of the
death of the Borrower, proceeds from the Poliey shall be applied to the outstanding principal of
the Note, and all Contingent lnterest on the Note shall be forgiven by Lender.

6. lf Borrower defaults under this Note or the Deed of Trust, then the entire principal
amount outstanding under this Note, plus Contingent lnterest and all other sums or payments
required under this Note or the Deed of Trust shall, at the option of Lender, become immediately
due and payable. Lender may exercise this option to accelerate following any default by
Borrower regardless of any prior forbearance.

7. In the event Lender forecloses the Deed of Trust securing this Note (either judicially or
under the power of sale as provided in the Deed of Trust), the sum which the Lender may bid or
demand pursuant to the Deed of Trust at any such foreclosure sale or in any of the Notices or
other procedural requirements relating to such foreclosure sale shall include, in addition to the
amount of unpaid principal and other permitted amounts, the amount of Contingent lnterest due
Lender. ln either ease, the amount of Contingent interest due Lender shall be determined as

Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 5 of 6

provided under the terms of this Note, and the Appreciated Value of Property shall be determined
in accordance With Section 3(b) above. Borrower agrees to be bound by such a determination of
the amount of Contingent lnterest due Lender for all purposes of such foreclosure and sale.

8. Upon any Transfer of the Property, Borrower shall furnish to Lender an executed copy of
the seller’s copy of HUD Porm l or other closing statement signed by Borrower and the
purchaser and such other evidence of the sale price as Lender may reasonably request.

9. Borrower may prepay the principal amount outstanding in whole or in part without
penalty; provided that no partial prepayment shall reduce the amount of contingent interest
payable to Borrower hereunder.

10. Presentment, notice of dishonor, demand, protest, any release or discharge arising from
any extension of time, discharge of a prior pany, release of any or all of the security for this Note,
or other cause of release or discharge other than actual payment in full hereof are hereby waived
by all makers, sureties, guarantors and endorsers hereof. This Note shall be the joint and several
obligation of all makers, sureties, guarantors and endorsers, and shall be binding upon them and
their successors and assigns

11. Borrower shall have no right of set-off under this Note,

12, Any notice to Borrower provided for in this Note shall be given by mailing such notice
by certified mail addressed to Borrower at the address stated below, or to such other address as
Borrower may designate by notice to Lender:

David P. Rusehke
1483 Los Alamos Road
Santa Rosa, CA 95409

Any notice by Borrower to Lender shall be given by mailing such notice by certified mail, return
receipt requested,, to Lender as follows:

Medtronic, lnc.

A'ITN: Corporate Employee Relocation
710 Medtronic Parlcway

Minneapolis, MN 55432-5604

or at such other address as may have been designated by notice to borrower.

13. ln the event of a lawsuit or other proceeding to enforce or interpret the provisions of this
Note and/or the Deed of Trust, the party not prevailing in such lawsuit or other proceeding shall
pay to the other party the costs of such proceeding and reasonable attomeys’ fees in such amount
as the court shall determine

14. lf any provision of this Note is invalid or unenforceable under any state law which is not
preempted by federal law, regulation or order, such provision shall have no effect except to the
extent permitted by such law, regulation or order, but all other provisions of this instrument shall
remain in full force and effect

Case 4:18-cv-02515-P.]H Document 25-2 Filed 11/02/18 Page 6 of 6

15. The failure of Lender to enforce any of the provisions of this Note at any time shall not
be construed to be a waiver of any such provisions or of the right of Lender thereafter to enforce
any such provision.

16. This Note shall be construed in accordance with and governed by the laws of the State of
Maryland.

17. Nothing herein shall be deemed to constitute Borrower and Lender as joint venturers and
the relationship of Borrower and Lender hereunder shall only be that of debtor and creditor.

18. Borrower represents and warrants to Lender that Borrower owns fee title to the Property
free and clear of any mortgages or deeds of u'ust, such that the Deed of Trust will be in senior
position to any other mortgage or deed of trust. Borrower acknowledges that Lender is relying
on this representation and warranty in entering into this Note. Borrower shall cooperate with
Seller in taking any additional actions and executing any additional documents necessary to
record the Deed of Trust and/or to otherwise perfect Lender’s senior position with respect to the

Property.

19. THE LOAN EVlDENCED BY THIS NOTE IS PAYABLE IN FULL NOT LATER
THAN MAY l7, 2017 OR SUCH EARLIER DATE AS MAY RESULT FROM THE
ACCELERATION HEREOF. AT MATURITY YOU MUST PAY THE ENTlR.E PRINClPAL
BALANCE OF THE LOAN AND THE INTEREST. LENDER IS NOT OBLIGATED TO
REFINANCE THE UNPAlD PRINCIPAL BALANCE OF THE LOAN OR INTEREST AT
THAT TlME; YOU ALONE WILL BE RESPONSlBLE FOR OBTAINING REFINANCING.
lF YOU REFINANCE THE LOAN, YOUR PAYMENTS MAY BE SUBSTANTIALLY
AFFECTED. I`N ADDlTlON, lF YOU REFTNANCE THE LOAN AT MATURITY, YOU MAY
HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS ASSOClATED WITH A NEW
LOAN EVEN [F YOU OBTAIN REFINANCING FROM LENDER FOR THE LOAN.

Thls Note is made and entered into as of the date stated on the first page hereof.
Property Address:

ala lex § y W/@
ated: N%eptembeiZ;§Oll 217 Borrower: @//5,5\>/ > #Z» i£:,‘w

David P. Ruschke

 

834041

